Exhibit 10.19 Execution Copy SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 15, 2005 (the “Credit Agreement”), is by and between CABELA’S INCORPORATED, a Delaware corporation (“Cabela’s”), CABELA’S RETAIL, INC., a Nebraska corporation, VAN DYKE SUPPLY COMPANY, INC., a South Dakota corporation, CABELA’S VENTURES, INC., a Nebraska corporation, CABELA’S OUTDOOR ADVENTURES, INC., a Nebraska corporation, CABELA’S CATALOG, INC., a Nebraska corporation, CABELA’S WHOLESALE, INC., a Nebraska corporation, CABELA’S MARKETING AND BRAND MANAGEMENT, INC., a Nebraska corporation, CABELAS.COM, INC., a Nebraska corporation, WILD WINGS, LLC, a Minnesota limited liability company, CABELA’S LODGING, LLC, a Nebraska limited liability company, CABELA’S RETAIL LA, LLC, a Nebraska limited liability company, CABELA’S TROPHY PROPERTIES, LLC, a Nebraska limited liability company, ORIGINAL CREATIONS, LLC, a Minnesota limited liability company, CABELA’S RETAIL TX, L.P., a Nebraska limited partnership, CABELA’S RETAIL GP, LLC, a Nebraska limited liability company, and CRLP, LLC, a Nebraska limited liability company (each, a “Borrower” and collectively, the “Borrowers”), the banks which are signatories hereto (individually, a “Bank” and, collectively, the “Banks”), LASALLE BANK NATIONAL ASSOCIATION, a national banking association, one of the Banks, as Co-Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, one of the Banks and a LC Bank, as Co-Syndication Agent, COMERICA BANK, one of the Banks, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, one of the Banks, as Co-Syndication Agent, JPMORGAN CHASE BANK, N.A., a national banking association, one of the Banks, SOVEREIGN BANK, a federal savings bank, one of the Banks, and U.S. BANK NATIONAL ASSOCIATION, a national banking association (“USBNA”), one of the Banks and a LC Bank, as administrative agent for the Banks (in such capacity, the “Administrative Agent”). RECITALS A. The Borrowers and the Banks are parties to an Amended and Restated Credit Agreement dated as of May 6, 2004 (the “Existing Credit Agreement”). B. This Agreement amends and restates the Existing Credit Agreement in its entirety. NOW THEREFORE, in consideration of the foregoing Recitals and other good and valuable consideration, the receipt and adequacy of which is hereby mutually acknowledged, the parties hereto do hereby mutually agree as follows: ARTICLE IDEFINITIONS AND ACCOUNTING TERMS Section 1.1 Defined Terms. As used in this Agreement the following terms shall have the following respective meanings (and such meanings shall be equally applicable to both the singular and plural form of the terms defined, as the context may require): “Adjusted Eurodollar Rate”: With respect to each Interest Period applicable to a Eurodollar Rate Advance, the rate (rounded upward, if necessary, to the next 1/16th of 1%) determined by dividing the Eurodollar Rate for such Interest Period by 1.00 minus the Eurodollar Reserve Percentage. “Adjusted Coverage Indebtedness”: As of any Measurement Date, the aggregate amount of (a) Coverage Indebtedness of Cabela’s on a consolidated basis excluding (i) liabilities of WFB, (ii) long term deferred compensation, (iii) long term deferred taxes, (iv) any Current Liabilities (other than Coverage Indebtedness), and (v) Deferred Grant Income on such Measurement Date and on each of the three preceding Measurement Dates, divided by (b) 4, in each case determined on a consolidated basis in accordance with GAAP. “Administrative Agent”: U.S. Bank National Association, a national banking association, acting in its capacity as administrative agent for the Banks under this Credit Agreement, or its successor appointed pursuant to the terms of this Credit Agreement. “Advance”: Each Swing Line Loan by the Swing Line Bank or any portion of the outstanding Revolving Loans by a Bank as to which one of the available interest rate options and, if pertinent, an Interest Period, is applicable. An Advance may be a Eurodollar Rate Advance, Prime Rate Advance or an Alternate Advance. “Affiliate”: When used with reference to any Person, (a) each Person that, directly or indirectly, controls, is controlled by or is under common control with, the Person referred to, (b) each Person which beneficially owns or holds, directly or indirectly, five percent or more of any class of voting stock of the Person referred to (or if the Person referred to is not a corporation, five percent or more of the equity interest), (c) each Person, five percent or more of the voting stock (or if such Person is not a corporation, five percent or more of the equity interest) of which is beneficially owned or held, directly or indirectly, by the Person referred to, and (d) each of such Person’s officers, directors, joint venturers and partners. The term control (including the terms “controlled by” and “under common control with”) means the possession, directly, of the power to direct or cause the direction of the management and policies of the Person in question. “Agency Fee”: As defined in Section 2.16 hereof. “Aggregate Revolving Commitment Amounts”: As of any date, the sum of the Revolving Commitment Amounts of all the Banks. “Alternate Advance”: An Advance with respect to which the interest rate is determined by reference to a rate quoted from time to time by the Swing Line Bank and agreed to by the Borrowers’ Agent. - 2 - “Applicable Fee Percentage”: The Applicable Fee Percentage set forth in the table below as in effect from time to time determined based on the Cash Flow Leverage Ratio calculated as of the end of the most recent fiscal quarter of the Borrowers for which the Borrowers have furnished the financial statements and reports required under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or 5.1(c) of the Existing Credit Agreement, as applicable, for the previous four fiscal quarters (adjustments to the Applicable Fee Percentage to become effective as of the first day of the month following receipt of the financial statements required under Section 5.1(a) or 5.1(c), as applicable): Cash Flow Leverage Ratio Applicable Fee Percentage Less than 0.50 to 1.00 0.100% Equal or greater than 0.50 to 1.00 0.125% but less than 1.00 to 1.00 Equal or greater than 1.00 to 1.00 0.150% but less than 1.50 to 1.00 Equal to or greater than 1.50 to 1.00 0.175% but less than 2.00 to 1.00 Equal to or greater than 2.00 to 1.00 0.200% but less than 2.50 to 1.00 Equal to or greater than 2.50 to 1.00 0.250% Notwithstanding the foregoing, if the Borrowers have not furnished the financial statements and reports required under Section 5.1(a) or 5.1(c), as applicable, for any fiscal quarter by the required date, the Applicable Fee Percentage shall be calculated as if the Cash Flow Leverage Ratio as of the end of such fiscal quarter was equal to or greater than 2.50 to 1.00 for the period from the first day of the fiscal quarter first occurring after such required date until the first day of the month following the month in which such financial statements and reports are delivered. “Applicable LC Fee Percentage”: The Applicable LC Fee Percentage set forth in the table below as in effect from time to time determined based on the Cash Flow Leverage Ratio calculated as of the end of the most recent fiscal quarter of the Borrowers for which the Borrowers have furnished the financial statements and reports required under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or 5.1(c) of the Existing Credit Agreement, as applicable, for the previous four fiscal quarters (adjustments to the Applicable LC Fee Percentage to become effective as of the first day of the month following receipt of the financial statements required under Section 5.1(a) or 5.1(c), as applicable): Cash Flow Leverage Ratio Applicable Fee Percentage Less than 0.50 to 1.00 0.650% Equal to or greater than 0.50 to 1.00 0.750% but less than 1.00 to 1.00 Equal to or greater than 1.00 to 1.00 0.875% but less than 1.50 to 1.00 Equal to or greater than 1.50 to 1.00 1.00% but less than 2.00 to 1.00 Equal to or greater than 2.00 to 1.00 1.150% but less than 2.50 to 1.00 Equal to or greater than 2.50 to 1.00 1.350% - 3 - Notwithstanding the foregoing, if the Borrowers have not furnished the financial statements and reports required under Section 5.1(a) or 5.1(c), as applicable, for any fiscal quarter by the required date, the Applicable LC Fee Percentage shall be calculated as if the Cash Flow Leverage Ratio as of the end of such fiscal quarter was equal to or greater than 2.50 to 1.00 for the period from the first day of the fiscal quarter first occurring after such required date until the first day of the month following the month in which such financial statements and reports are delivered. “Applicable Lending Office”: For each Bank and for each type of Advance, the office of such Bank identified as such Bank’s Applicable Lending Office on the signature pages hereof or such other domestic or foreign office of such Bank (or of an Affiliate of such Bank) as such Bank may specify from time to time, by notice given pursuant to Section 9.4, to the Administrative Agent and the Borrowers as the office by which its Advances of such type are to be made and maintained. “Applicable Margin”: The Applicable Margin set forth in the table below as in effect from time to time determined based on the Cash Flow Leverage Ratio calculated as of the end of the most recent fiscal quarter of the Borrowers for which the Borrowers have furnished the financial statements and reports required under Section 5.1(a) or 5.1(c) or under Section 5.1(a) or 5.1(c) of the Existing Credit Agreement, as applicable, for the previous four fiscal quarters (adjustments to the Applicable Margin to become effective as of the first day of the month following receipt of the financial statements required under Section 5.1(a) or 5.1(c), as applicable): Prime Rate Eurodollar Cash Flow Leverage Ratio Advances Advances Less than to 0.50 to 1.00 0% 0.650% Equal to or greater than 0.50 to 1.00 0% 0.750% but less than 1.00 to 1.00 Equal to or greater than 1.00 to 1.00 0% 0.875% but less than 1.50 to 1.00 Equal to or greater than 1.50 to 1.00 0% 1.000% but less than 2.00 to 1.00 Equal to or greater than 2.00 to 1.00 0% 1.150% but less than 2.50 to 1.00 Equal to or greater than 2.50 to 1.00 0% 1.350% - 4 - In the event the calculation of the Cash Flow Leverage Ratio as set forth above results in a change in the Applicable Margin, such change shall be applied only to existing Prime Rate Advances and Eurodollar Rate Advances made on or after the date of such change.
